TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 5, 2018



                                      NO. 03-18-00536-CV


   Glenn Hegar, in his Official Capacity as Texas Comptroller of Public Accounts of the
                                 State of Texas, Appellant

                                                 v.

                               M.I.S. Enterprises, Inc., Appellee




      APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on July 26, 2018.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.